Examiner’s Comment - Notice of Pre-AIA  or AIA  Status and Drawings
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings were received on 29 April 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach whether alone or in combination a method or apparatus as claimed for determining whether use of an integrity protection code is configured for a logical channel and based on the determining, arranging a first start segment at the end of a first MAC transport block (TB) and arranging a first end segment at the beginning of a second MAC TB when the MAC TBs are in different transmission time intervals (TTIs), or arranging the first end segment at the end of the second MAC TB when the MAC TBs are in the same TTI, or based on the determining, arranging a first end segment associated with a first sequence number (SN) after a second RLC PDU having a second SN that is larger than the first SN.
The closest prior art of record, Maheshwari et al. (US 2010/0232356; cited by Applicant), discloses an end segment of a PDU at the beginning of a MAC TB and a start segment of another PDU at the end of the MAC TB (para. 92). Although Maheshwari discusses a similar problem with decoding delay for ciphered fragments (para. 91, last three sentences), Maheshwari does not . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2019/0373672) discloses parallel deciphering (fig. 1H) of out-of-order data units (figs. 1M-1O; para. 229).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
 www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462